Citation Nr: 0700649	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than March 7, 2002, 
for the assignment of a 60 percent disability evaluation for 
chronic lumbar strain superimposed on degenerative joint 
disease, with right L5-S1 radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to May 
1993.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Portland, Oregon, which increased the 
evaluation for lumbosacral strain with fracture of the pars, 
L5, from 0 percent to 40 percent, effective March 7, 2002.  
Subsequently, in March 2004, the RO assigned an evaluation of 
60 percent for chronic lumbar strain superimposed on L5, 
spondylosis and degenerative joint disease, with right L5-S1 
radiculopathy, effective March 7, 2002.  The veteran 
perfected an appeal of the effective date for the higher 
evaluation assigned to his service-connected back disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to an earlier effective date 
for the assignment of a 60 percent evaluation for his chronic 
low back disorder.  However, upon review of the record, the 
Board has determined that additional development is necessary 
prior to completion of its appellate review of this claim for 
the following reasons.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  

The VCAA provides that VA must notify a claimant of the 
evidence necessary to substantiate his claim and assist a 
claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  In this case, VA has not yet 
satisfied its duty to notify; therefore, to proceed in 
adjudicating the claim on appeal would prejudice the veteran 
in the disposition thereof.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).  

On March 3, 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The Court further held that notice under the VCAA 
must inform the claimant that, if the RO grants his service 
connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 488.  It 
must also inform the claimant that VA will determine the 
effective date to be assigned a particular disability rating 
based on when VA receives the veteran's claim, when the 
evidence that establishes the basis for the rating that 
reflects the level of disability was submitted, or on the day 
after the veteran's discharge from service if the claim was 
submitted within one year after discharge.  Id.  

The Board notes that while the RO sent the veteran a VCAA 
letter pertaining to the claim for a higher evaluation for 
his chronic low back disorder, that letter of March 2003 did 
not inform the veteran of requirements to establish the 
effective date of the award.  Considering that the current 
claim is one contesting the effective date assignment, the 
Board finds that the veteran has not received adequate notice 
as required by Dingess v. Nicholson, supra, and a new VCAA 
letter should be issued to the veteran.  VA should thus 
correct this procedural deficiency on remand by sending the 
veteran a VCAA notice letter pertaining to such claim, which 
complies not only with Pelegrini but also wit h Dingess.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following action: 

The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
information or evidence needed to 
establish an earlier effective date for 
the assignment of a 60 percent for his 
service-connected low back disorder, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


